Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander R. Covington, Reg. No. 74,533, on 2/16/2022.

The application has been amended as follows: 


Last line, “source.” has been changed to the following:
--source, 
wherein the index source is configured to call up the appropriate audio feedback file package and properly sequence them.--.

Claim 5:
Last line, “phrase.” has been changed to the following:
--phrase based on an association between a data array and an index source,
wherein the index source is configured to call up the appropriate audio feedback file package and properly sequence them.--.

Claim 14:
Line 1, “claim 5” has been changed to --claim 10--.
Line 2, “an index” has been changed to --the index--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is US 6,837,827 (Lee et al.). Lee et al. discloses a method for providing audible output to a user during an athletic activity using a portable fitness monitoring device (motivational audio messages are sent to the user via an audio component of an exercise device during a training session - Col 8:21-47), comprising the steps of: the portable fitness monitoring device receiving user input comprising selecting a tone indicating a desired style of audio feedback (user can select from a plurality of personalities, each inherently having a tone, to provide audio feedback - Col 8:21-47); the portable fitness monitoring device generating a data array based on the user 
However, Lee et al. fails to disclose wherein the index source is configured to call up the appropriate audio feedback file package and properly sequence them. After an updated search and consideration, no prior art could be found to provide any teaching, suggestion, or motivation that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee et al. to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/            Primary Examiner, Art Unit 3784